Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (the “Agreement”) by and between The Stanley Works, a Connecticut corporation (the “Company”), and James M. Loree (the “Executive”), dated November2, 2009 (the “Execution Date”) and effective as of the Effective Date (as defined in Section1 below). WITNESSETH: WHEREAS, the Company, Blue Jay Acquisition Corp. (“Merger Sub”) and The Black & Decker Corporation, a Maryland corporation (“Black & Decker”), propose to enter into a merger agreement, dated as of the date hereof (the “Merger Agreement”), whereby, subject to the satisfaction of the terms and conditions of the Merger Agreement, Black & Decker will become a wholly-owned subsidiary of the Company upon consummation of the Merger (as defined in the Merger Agreement); WHEREAS, the Executive has provided services to the Company in exchange for certain compensation and benefits prior to entry into this Agreement; WHEREAS, the Company and the Executive entered into an Amended and Restated Change in Control Agreement dated December 10, 2008, which remains in full force and effect; and WHEREAS, the Company and Executive mutually desire to enter into this Agreement, effective as of the Closing (as defined in the Merger Agreement), pursuant to which the Executive will continue to provide services to the Company from and after the Closing in exchange for certain compensation and benefits as provided in this Agreement. NOW, THEREFORE, it is hereby agreed as follows: 1.EFFECTIVENESS; TERM. (a)This Agreement shall become effective upon the Closing (the date of the Closing, the “Effective Date”).If the Merger Agreement is terminated in accordance with its terms prior to the consummation of the Merger or if the Executive is not continuously employed by the Company from the Execution Date to the Closing, this Agreement shall be null and void ab initio and of no further force or effect. (b)Subject to Section 1(a), the term of this Agreement, and the term of the Executive’s service hereunder, shall commence on the Effective Date and shall continue until the occurrence of a Date of Termination (as defined in Section 4 below) (such period of service, the “Term”). 2.
